DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication from applicant received on March 16, 2021. 
 
Response to Amendment
Applicant's submission filed on March 16, 2021 has been entered. Claims 1-22 are pending in the current application. Claims 8-10 and 18-20 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuehne (US Publication No. 2011/0055458).

	Regarding claim 1, Kuehne teaches:
A memory module comprising:
a volatile memory (See DRAM 395 depicted in Figure 3. See DRAM depicted in Figure 5.); 
a non-volatile memory (See Flash Memory 375 depicted in Figure 3. See Flash Memory 475 depicted in Figure 5.); and 
a memory controller comprising (See [0073] “The management processor 340 includes a management process controller 342”): 
a host layer (See [0063] “All data that is received from external host circuitry flows through the streaming cache.”); 
a media layer coupled to the non-volatile memory (See Flash memory 475 of Figure 5. See [0016] "A Space-Efficient Flash Translation Layer for Compact Flash Systems", Kim, et al., IEEE Transactions on Consumer Electronics, May 2002, Vol.: 48, Issue: 2, pp: 366-375 describes an intermediate software layer called a flash translation layer (FTL) that is employed to redirect logical addresses from the host system to physical addresses in flash memory. A flash translation layer combines a page write and block erase granularities in address translation.); and 
a logic core coupled to the host layer, the media layer, and the volatile memory, the logic core storing a first write group table comprising one or more rows (See logical-to-physical address translation table 400 of Figure 5.), and the logic core being configured to:
receive, via the host layer, a persistent write command comprising a cache line address, a persist flag, and a write group identifier (See [0113] “A write command requests a page buffer cache location to receive the data page associated with the logical page address.” See [0109] “In the ATA standard for a read/write command contains an address indicating a desired a logical sector number (SN) and a sector count (SC).” See [0063] “If a page in streaming cache is touched a second time by read or write command, it is promoted to write cache.” The write command contains information corresponding to the address/destination of the data to be transmitted (i.e. cache line address.). The claimed write group identifier corresponds to the logical sector number (SN). The claimed persist flag corresponds to sector count (SC).); 
receive, via the host layer, data associated with the persistent write command (See [0006] “The formats such as the SATA format contain the configuration for the logical address within the persistent memory 100, the data, and control information for the fetching and storing of program instructions and data for processing by the CPU 105.”); 
write the data to the volatile memory at the cache line address; 
store the cache line address in a selected buffer of one or more buffers in a second write group table, the selected buffer corresponding to the write group identifier (See cached pages In the ATA standard for a read/write command contains an address indicating a desired a logical sector number (SN) and a sector count (SC). The read/write command starts at the sector number and processes for the number of consecutive sectors indicated by the sector count. As shown in FIG. 4 the logical address is demarcated to define the locations for the sectors, pages, blocks, and chip within the array of Flash RAM nonvolatile memory devices. The logical page address (327, 328, and 329 inclusive of FIG. 4) points (Box 510) to the desired page to be read within the array of Flash RAM nonvolatile memory devices. The logical page address is an index to the logical-to-physical address translation table 515. The logical-to-physical address translation table 515 contains the physical address 516 of the desired data page to be read.” The logical sector number (SN) (i.e. write group identifier.) is part of the destination address stored in the buffer.); and
update a row of the first write group table to identify locations of the selected buffer containing valid entries, the row corresponding to the write group identifier (See [0061] “The cached pages table 425 also has a valid sectors bitmap 428 that provides an indicator of which sectors of a page are invalid.” See 
wherein the persist flag of the persistent write command is set (See [0109] “In the ATA standard for a read/write command contains an address indicating a desired a logical sector number (SN) and a sector count (SC).” The claimed persist flag corresponds to sector count (SC). The value provided for the SC corresponds setting the persist flag.), and the logic core is further configured to write the data and other data stored in the volatile memory to the non-volatile memory, the data and the other data being associated with the write group identifier (See [0088] “All page buffer locations 416a, . . . , 416i, . . . , 416n in the streaming cache and the write cache are dirty and must be written back to the Flash RAM nonvolatile memory devices 475 sometime later. Locations within the page buffers 415 are termed dirty as the result of writing to the page buffers 415.” The pages written/stored in the page buffers cache 415 (i.e. data and other data stored in the page buffers cache.) are written to the flash memory 475. The pages/data written back to the flash memory are associated with the logical sector number.).

	Regarding claim 5, Kuehne teaches:
The memory module of claim 1, further comprising cache metadata memory,
wherein the logic core is configured to store, in the cache metadata memory, a persist state for the cache line address stored in the second write group table (See cache mode flag 427 and a sector valid flag 428 in Figure 5. See [0083] “The cache mode flag 427 indicates whether the page of data resident in the page buffer cache 415 is a member of a read cache, a streaming cache, a write cache, or a free list.” Under broadest reasonable interpretation, the cache mode flag 427 corresponds to the claimed persist state of a cache line address since it indicates the state of the data in the cache line.).

	Regarding claim 11, prior art used in the rejection of claim 1 teaches:
A method for operating a memory module comprising: a volatile memory; a non- volatile memory; and a memory controller comprising: a host layer; a media layer coupled to the non-volatile memory; and a logic core coupled to the host layer, the media layer, and the volatile memory, the logic core storing a first write group table comprising one or more rows, and the logic core being configured to control the volatile memory and the non-volatile memory, the method comprising: 
receiving, by the memory controller, a persistent write command comprising a cache line address, a persist flag, and a write group identifier; 
receiving, by the memory controller, data associated with the persistent write command; and 
writing the data to the volatile memory at the cache line address; 
storing, by the memory controller, the cache line address in a selected buffer of one or more buffers in a second write group table, the selected buffer corresponding to the write group identifier; and
updating, by the memory controller, a row of the first write group table to identify locations of the selected buffer containing valid entries, the row corresponding to the write group identifier,
wherein the persist flag of the persistent write command is set and the method further comprises writing the data and other data stored in the volatile memory to the non-volatile memory, the data and the other data being associated with the write group identifier (See rejection of claim 1.).

	Regarding claim 15, prior art used in the rejection of claim 5 teaches:
The method of claim 11, wherein the memory module further comprises cache metadata memory,
wherein the method further comprises storing, in the cache metadata memory, a persist state for a cache line address stored in the second write group table (See rejection of claim 5.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehne in view of Applicant Admitted Prior Art (Hereinafter AAPA.).

Regarding claim 7, Obviousness teaches:
The memory module of claim 1, wherein the memory module is a non-volatile dual in-line memory module (See [0003] “Non-Volatile Dual In-line Memory Module with Persistent memory (NVDIMM-P) is a type of random-access memory for computer systems that may include a volatile portion that loses its contents when powered down and a non-volatile portion that retains its contents even when powered down (e.g., unexpected power loss, system crash, or standard shutdown).”).

While prior art Kuehne does teach memory module(s) (See Figures 3 and 5.), Kuehne does not explicitly disclose the memory module(s) to be non-volatile dual in-line memory module(s). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the known memory elements of Kuehne with non-volatile dual in-line memory modules described in AAPA to prevent data loss during unexpected power loss, system crash, or standard shutdown by providing persistent storage for the data.

	Regarding claim 17, Obviousness teaches:
The method of claim 11, wherein the memory module is a non-volatile dual in-line memory module (See rejection of claim 7.).

Allowable Subject Matter
Claims 2-4, 6, 12-14, 16 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the limitations recited in claims 2-4, 6, 12-14 and 16 in the same or similar context of the teachings of the independent claims, nor would it have been obvious. 

Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive.
In the rejection of claim 1, the office action indicates that the claimed write group identifier corresponds to the logical sector number (SN) provided in Kuehne, and that the claimed persist flag corresponds to the sector count (SC) provided in Kuehne. In applicant’s arguments, applicant submitted that Kuehne a person having ordinary skill in the art before the effective filing date of the present application would not equate the "sector count (SC)" of Kuehne with the "persist flag" as recited in claims 1 and 11. Applicant provides citations from paragraphs [0051], [0052], and [0098] of applicant’s originally filed specification to provide . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL L WESTBROOK/Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139